 LOCAL 392, UNITED ASSOCIATION OF JOURNEYMEN, ETC. 613of employment,and other conditions of employment,and if an understandingis reached,embody such understanding in a signed agreement.WE WILL reinstateand make whole the following employees for any loss ofpay sufferedby themas a result of our discrimination against them:Randall CarsonSamson LoganBernardCollinsPercy MaddryDeWittJonesWilliam ThomasAll our employees are free to become or remain members ofLocal 596 or anyother labor organization or to refrain from such membership,except to the extentthat this right may be affectedby anagreement authorized by Section 8(a)(3) ofthe Act.VINCENT J.MILLER and FERDINAND LEARDId/b/a BILTWELL TRAILER COMPANY,Employer.Dated-------------------By-------------------------------------------(Vincent J.Miller)Dated-------------------By-------------------------------------------(Ferdinand Leardi)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Local 392, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIOandMorton H. BakerandSchenley Distillers,Inc., Party to the ContractSchenley Distillers,Inc.andLocal 392, United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada, AFL-CIO.Cases Nos. 9-CB-304 and 9-CA-1045. December 19, 1958DECISION AND ORDEROn October 25, 1956, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in certain unfair labor practicesand recommending that they cease and desist therefrom and takecertain affirmative action as set forth in the copy of the Inter-mediateReport attached hereto.He also found that the Re-spondent Union had not engaged in certain other practices allegedin the complaint.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modificationsand additions.122 NLRB No. 61. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner found and we agree that the RespondentCompany violated Section 8(a) (1) and (3) of the Act by condi-tioning Baker's employment upon the Respondent Union's approvaland denying employment to Baker because the Respondent Unionfailed to grant approval.He also found, and we agree, that theRespondent Company violated Section 8(a) (1) and(3)and theRespondent Union violated Section 8(b) (1) (A) and (2) of the Actby executing a contract containing a union-security provision at atime when the Union was not in compliance with the filingrequire-ments of Section 9(f), (g), and(h) of the Act.The Trial Examiner further found that the Respondent Union didnot violate Section 8(b) (2) by causing or attempting to cause theRespondent Company to discriminate against Baker in refusing tohire him, and recommended that such allegations of the complaintbe dismissed.The General Counsel's exceptions are directed to thisfinding and recommendation of the Trial Examiner, and we findmerit in the exceptions.As detailed in the Intermediate Report, immediately before thecrucial events concerning the refusal to hire Baker, the RespondentCompany's plant was shut down while maintenance work was per-formed by a local contractor.Before the shutdown,it had been theRespondent Company's practice when it needed pipefitters andskilledmechanics to request them from the Respondent Union.When the plant was ready to reopen,the Respondent Company andthe Respondent Union begain negotiations for a bargaining contract.During these negotiations, on October 18, 1955, the RespondentCompany expressed to the Union its desire to retain in its employthe crew of the contractor who had handled its maintenance workand who would be the employees for which the Respondent Unionwas negotiating the contract.At that time the Respondent Unionopposed the hire of Morton H. Baker,who worked in the contractor'screw, because he was not a member of the Respondent Union'sLocal, and informed the Respondent Company that they "did notcare who they hired as long as they hired members of Local 392."At other times thereafter the Respondent Union repeated its posi-tion concerning Baker and refused to approve his employment.The record is clear that the Respondent Company would havehired Baker on December 21, 1955, but for Respondent Union'sposition that members of Local 392 should be given preference overnonmembers such as Baker.Indeed, Respondent Company's super-vising engineer, Daniel P. Fleming, testified that while negotiatinga contractwithRespondentUnion thelatter informed the Companythat Baker could not be hired"under that contract."James E.Maher, business agent for Local 392, admitted on cross-examinationthat he objected to the hiring of Baker on the ground that he was LOCAL 392, UNITED ASSOCIATION OF JOURNEYMEN, ETC. 615not a member of the Local. In response to counsel's question as tothe position he had taken when informed by company representativesthat they were about to hire Baker and Reamer,' Maher stated:"I objected to it. I said that we wanted members of 392 there.That Reamer and Baker were not members of our Local Union."Elsewhere in the record Maher denied that his objection went to thehireof Baker and contended that he objected merely torecommend-ingBaker for hire by the Company. The Trial Examiner foundthe distinction immaterial..He recommended that the complaint bedismissed to the extent it alleged that the Respondent Union hadcaused the Company to refuse to hire Baker on the ground that theUnion did not "threaten retaliation" and no understanding existedfor the exclusive referral of employees by the Union. In our opinionthe evidence in this case is sufficient to find, and we do, that theRespondent Union's conduct amounted to an affirmative request bythe contractual representatives of Respondent Company's employeesthat Baker be refused employment. Such a request, in the absenceof a lawful contract2 conditioning employment upon the approvalof a union, constitutes "cause" within the meaning of Section 8(b)(2).Sub Grade Engineering Company,93 NLRB 406. The recordin this case strongly suggests that the representatives of the Com-pany and the Union were under the impression that the Union'sapproval of Baker as a condition of employment was, in fact, arequirement of their contract, even though such a requirement doesnot appear in the contract itself. In explaining his statement thatthe Respondent Union did not care whom the Company hired aslong as such employees were members of Local 392, Business AgentMaher stated : "Look, maybe I can explain it this way :When wemake an agreement we make it between the members of 392 and thecompany that we work for.We certainly-I as Business Agentdon'tmake an agreement for people out of Augusta, Georgia, orLocal 59, because each one of those outfits have got business agentstoo.I'm down here fighting for our members." This testimonycomports with the testimony of Fleming, noted above, that theCompany was informed by the Union that Baker could not be hired"under that contract."The General Counsel has not alleged andthe Trial Examiner has not found that an illegal understanding orarrangement existed between the Company and the Union requiringpreference for members of Local 392 in employment.Accordingly,we do not pass upon this question.Nevertheless, in finding, contraryto the Trial Examiner, that the Union caused the Company to denyemployment to Baker in violation of Section 8(b) (2), we havetaken into consideration the fact that the Union's statements withiNo violation of the Act is alleged with regard to Reamer.2 For the standards applicable to an exclusive referral system, seeMountain PacificChapter of the Associated General Contractors,Inc., et at.,119 NLRB 883. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard to Baker were made in the context of negotiations for acontract and that both the Company and the Union proceeded underthe impression, albeit erroneous, that the latter had a legitimateinterest in the selection of employees for employment.Accordingly, we add to the Trial Examiner's ultimate findings andconclusions the following conclusion of law: By causing the Re-spondent Company to discriminate against Morton H. Baker inviolation of Section 8 (a) (1) and (3) of the Act, the RespondentUnion has violated Section 8(b) (1) (A) and (2) of the Act.THE REMEDYHaving found that the Respondent Union caused the RespondentCompany to discriminate against Morton H. Baker, we shall addto the remedy recommended by the Trial Examiner a back-pay orderagainst the Respondent Union. Inasmuch as Baker was hired bythe Respondent Company on March 8, 1956, for the job he wasdiscriminatorily denied on December 21, 1955, and the discrimina-tion as to hire thus ended before the Trial Examiner issued his reportin this proceeding recommending the dismissal of the 8(b) (2) al-legation with respect to Baker, it is unnecessary to exclude from theRespondent Union's back-pay liability the period from the date ofthe Intermediate Report to the date of the Order herein.-'In the absence of an exception, we adopt the Trial Examiner'srecommendation that no affirmative order be issued with respect tothe union-security contract entered into between the Respondent Com-pany and the Respondent Union at a time when the RespondentUnion was not in compliance with the filing requirements of Sec-tion 9(f), (g), and (h) of the Act.For the reasons stated inCharles Ostrowski et al., d/b/a Phila-delphiaWoodwork Company,121NLRB 1642, we find that theremedy of disgorgement of all moneys paid by employees to theRespondent Union by virtue of the union-security clause herein isnot applicable in this case.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:A. The Respondent Company, Schenley Distillers, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Encouraging membership in Local 392, United Associationof Journeymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO, or any3 Cf.Utah ConstructionCo., 95 NLRB 196, 208. LOCAL 392, UNITED ASSOCIATION OF JOURNEYMEN, ETC. 617other labor organization, by requiring of Morton H. Baker or anyother employee clearance from, or membership in, the above-namedlabor organization or any other labor organization as a conditionof employment, except to the extent that the requirement of clearanceor approval by a labor organization is lawfully imposed underthe conditions stated inMountain Pacific Chapter of the AssociatedGeneral Contractors, Inc., et al.,119 NRLB 883.(b)Entering into an agreement with Local 392, United Associa-tion of Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, AFL-CIO, orany other labor organization requiring membership in a labororganization as a condition of employment, except under the condi-tions stated in Section 8(a) (3) of the Act.(c) In any like or related manner interfering with, restraining,or coercing employees in the exercise of their rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Establish December 21, 1955, as the beginning date of theseniority status of Morton H. Baker.(b) Jointly and severally with Local 392, United Association ofJourneymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO, make wholeMorton H. Baker for any loss of pay he may have suffered byreason of their discrimination against him, as provided in thesection herein entitled "The Remedy."(c)Preserve and make available to the Board or its agents,upon request, for examination and copying, all payroll records,social-security payment records, timecards, personnel records andreports, and all other records necessary or useful to analyze theamount of back pay due and the rights of employment under theterms of this Order.(d)Post at its plant in Lawrenceburg, Ind., copies of the noticeattached hereto marked "Appendix A."4 Copies of such notice, to befurnished by the Regional Director for the Ninth Region, shall,after being duly signed by the Respondent Employer's representative,be posted by the Employer immediately upon receipt thereof andbe maintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Re-spondent Employer and its representatives to insure that saidnotices are not altered, defaced, or covered by any other material.4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 618DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Post at the same places and tinder the same conditions as setforth in (d) above, and as soon as they are forwarded by the Re-gionalDirector,copies of the Respondent Union's notice herein,marked "Appendix B."(f)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply therewith.B. Respondent Local 392, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO, its representatives, agents,officers, successors,and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause Schenley Distillers, Inc.,Lawrenceburg, Ind., to discriminate against Morton H. Baker orany other employee in violation of Section 8(a) (3) of the Act.(b)Entering into an agreement with Schenley Distillers, Inc.,or any other employer, requiring membership in a labor organizationas a condition of employment, except under the conditions stated inSection 8(a) (3) of the Act.(c) In any like or related manner restraining or coercing em-ployees of Schenley Distillers, Inc., or any other employer in theexerciseof the rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act-(a)Jointly and severally with Schenley Distillers, Inc., makewhole Morton H. Baker for any loss in pay he may have sufferedby reason of their discrimination against him, as provided in thesection herein entitled "The Remedy."(b)Post in conspicuous places where notices are customarilyposted in its offices and meeting halls in the vicinity of Lawrence-burg, Ind., copies of the notice attached hereto marked "AppendixB.75Copies of such notice, to be furnished by the Regional Directorfor the Ninth Region, shall, after being duly signed by RespondentUnion's representative, be posted immediately upon receipt andmaintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to membersare customarily posted.Reasonable steps shall be taken by theRespondent Union to insure that such notices are not altered,defaced, or covered by any other material.(c)Mail to the Regional Director for the Ninth Region signedcopies of appendix B for posting by Schenley Distillers,Inc., atits plant in Lawrenceburg,Ind., for sixty(60) consecutive days inplaces where notices to employees are customarily posted.Copies ofsaid notice, to be furnished by the Regional Director,shall, after6 See footnote 4. LOCAL 392, UNITED ASSOCIATION OF JOURNEYMEN, ETC. 619being duly signed by Respondent Union's representative, be forthwithreturned to said Regional Director for such posting.(d)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply therewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in Local 392, UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada,AFL-CIO, or any other labor organization, by requiring ofMorton H. Baker or any other employee clearance from, ormembership in, the above-named labor organization or any otherlabor organization as a condition of employment, except to theextent that the requirement of clearance or approval by a labororganization is lawfully imposed under the conditions statedinMountain Pacific Chapter of the Associated General Con-tractors, Inc., et al.,119 NLRB 883.WE WILL NOT enter into an agreement with Local 392, UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada,AFL-CIO, or any other labor organization, requiring member-ship in a labor organization as a condition of employment,except under the conditions stated in Section 8(a) (3) of the Act.WE WILL establish December 21, 1955, as the beginning of theseniority status of Morton H. Baker.WE WILL make whole Morton H. Baker for any loss of paysuffered as a result of the discrimination against him.WE WILL NOT in any like or related manner encourage mem-bership in the above labor organization or any other labororganization or otherwise interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed them inSection 7 of the Act.SCHENLEY DISTILLERS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 620DECISIONSOF NATIONAL LABORRELATIONS BOARDAPPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 392, UNITED ASSOCIATION OFJOURNEYMENAND APPRENTICESOF THEPLUMBING AND PIPEFITTINGINDUSTRY OF THEUNITED STATES AND CANADA, AFL-CIO, AND TOALL EMPLOYEES OF SCHENLEY DISTILLERS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause Schenley Distillers,Inc., to discriminate against Morton H. Baker or any otheremployeein violation of Section 8(a) (3) of the Act.WE WILL NOT enter into an agreement with Schenley Distillers,Inc., or any other employer, requiring membership in this or-ganization,except under the conditions stated in Section 8(a) (3)of the Act.WE WILL make Morton H. Baker whole for any loss of paysuffered asa result of the discrimination against him.WE WILL NOT in any like or related manner restrainor coerceemployees of Schenley Distillers, Inc., or any other employer, inthe exerciseof the rights guaranteed them in Section 7 of theAct.LOCAL392,UNITED ASSOCIATION OFJOURNEYMENAND APPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF TIIE UNITED STATES ANDCANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Name and Titleof Officer)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThese proceedings concern an alleged discriminatory refusal to hire Morton H.Baker and allegations that a certain union-security agreement is unlawful becauseat the time of the execution of said agreementLocal 392, UnitedAssociation ofJourneymen and Apprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO,herein called Respondent Union,had notcomplied with the filing requirements of Section 9(f), (g), and(h) of the Na-tional Labor Relations Act, as amended, herein calledthe Act.THE FACTSA. Concerning the refusal to hireThe Lawrenceburg,Ind., plant(the plant involved herein)of Schenley Distillers,Inc.,herein called Respondent Company, "was shut down for a period of ap-proximately eighteen months, or so [immediately prior to December 20, 1955], and LOCAL 392, UNITED ASSOCIATION OF JOURNEYMEN, ETC. 621during that period no maintenance pipe fitters were retained on [Respondent Com-pany's] payroll.Our [Respondent Company's] pipe fitting work [during the shutdown] was contracted to a local contractor, namely the Lawrenceburg Heating andPlumbing Company."Prior to the shut-down it had been the custom for Re-spondent Company when it "needed pipe fitters, skilled mechanics, to request themfrom" Respondent Union andforRespondent Union to supply the men requested.Also, prior to the shutdown there was a contract' between Respondent Companyand Respondent Union, the terms of which are not revealed by this record.In September 1955, Respondent Company began "negotiating for the mainte-nance contract with" Respondent Union and "informed the proprietor of theLawrenceburg Heating and Plumbing Company of our [Respondent Company's]intent to sign such a contract" and made arrangements with the proprietor of theLawrenceburg Heating and Plumbing Company "to retain the fellows who hadbeen working with him on as our [Respondent Company's] men."At a meeting, at which Respondent Company and Respondent Union wereendeavoring to negotiate a contract, held on October 18, 1955, Respondent Com-pany informed Respondent Union of its desire to retain the men who were thenworking with the Lawrenceburg Heating and Plumbing Company as RespondentCompany's maintenance force and either James E. Maher, business agent forRespondent Union, or Douglas Herthel, assistant business agent for RespondentUnion, stated that Respondent Union objected to the hiring by Respondent Com-pany of Morton H. Baker because Baker was not a member of Respondent Union.At another negotiating meeting held on December 12, 1955, Respondent Com-pany again expressed a desire to retain the men of the Lawrenceburg Heatingand Plumbing Company as employees of Respondent Company and again eitherBusiness Agent Maher or Assistant Business Agent Herthel objected to the hiringby Respondent Company of Baker because he was not a member of RespondentUnion.There is conflicting evidence concerning the exact words used and the recordisnot clear as to the precise words used in voicing the objections noted above butit is clear that regardless of the exact language used Respondent Union did notthreaten retaliation if Respondent Company failed to heed the objections.Sometime between December 12 and 16, 1955, Business Agent Maher and/orAssistantBusinessAgent Herthel indicated to Respondent Company that theirstatus as representatives of Respondent Union was involved in an election thenscheduled for December 16 and that they were apprehensive about the outcomeof the election if they approved Baker for employment by Respondent Companybefore the scheduled election in view of the fact that Respondent Union had somemembers then unemployed, but that after the election, and if they (Maher andHerthel) were reelected, it would probably be all right for Respondent Companyto hire Baker.Maher and Herthel were reelected business agent and assistant business agent,respectively, of Respondent Union.On December 19, 1955, Daniel P. Fleming, Respondent Company's supervisorengineer of the plant involved herein, assembled the men then in the employ ofLawrenceburg Heating and Plumbing Company and told them about the plan tomake them employees of Respondent Company and gave them the dates uponwhich they would become employees of Respondent Company.These men werealso told by Fleming that they were to report to Respondent Company's personneldepartment and sign the necessary papers prior to the dates they were scheduledto become employees of Respondent Company. Baker was told he was scheduledto become an employee of Respondent Company on December 21, 1955.On December 20, 1955, Baker signed the necessary papers, was given a badgenumber, and was told that his card "would be in the rack in the morning."Also on December 20, Respondent Company and Respondent Union executedthe contract hereinafter noted.On this occasion Respondent Company again soughtRespondent Union's approval to employ Baker and Respondent Union again with-held such approval.E.P.Henderson, then regional manager for RespondentCompany, testified he could not recall the exact words that were said but that"most likely" he (Henderson) said, "How about employing Baker?" and thatBusiness Agent Maher or Assistant Business Agent Herthel responded, "Not yet."The tenor of the testimony of Maher and Herthel is that they did not object toRespondent Company hiring Baker but merely that they would not approve of saidhiring.The Trial Examiner credits the testimony of Henderson noted above.Furthermore, in the opinion of the Trial Examiner it is immaterial, under thecircumstances of this case (in the absence of an agreement, understanding, ar-iNot the contractin issue herein. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDrangement, or practice conditioning employment on clearance from or membership in Respondent Union and in the absence of threats of retaliation if Respondent.Company did in fact employ Baker), whether Respondent Union objected to thehiring of Baker or merely refused to approve of Baker's being hired by Respondent.Company.After the meeting at which the contract was signed, Henderson issued "instruc-tions to the effect that Baker should not be put to work on the 21st."On the morning of December 21, Baker was stopped by Respondent Company's.foreman, Richard Smith, and told not to "punch in," that he "wouldn't be able togo to work for Schenley" because Respondent Union had told Respondent Com-pany that he (Baker) "wouldn't be able to go to work." The next day or thefollowing day, Elmer Laker, a foreman for Respondent Company, told Baker thathe (Laker) would like to have Baker come to work if he "could ever get.straightened up with the union" and that he (Laker) thought Baker might "beable to go to work there [at Respondent Company] after the first of the year .2Henderson, Respondent Company's regional manager, testified credibly that on"two, three, maybe four" occasions during January and February 1956, he talkedtoRespondentUnion's business agent or assistant business agent (Maher orHerthel) and told them Respondent Company was holding a place open for Bakerand asked, "How about Baker?" and was told, "Not yet."As noted above,Maher's and Herthel's testimony is to the effect that they did not object to Re-spondent Company hiring Baker but merely took the position that they wouldnot approve of Baker's being hired by Respondent Company.This distinctionwas not made apparent until the last conversation with Henderson which is notedhereinafter.In any event, as noted above, the Trial Examiner believes it im-material whether Respondent Union objected or merely refused to approve.On January 30, 1956, Baker filed the charge involved in Case No. 9-CB-304..About a week before March 8, 1956, Business Agent Maher told RespondentCompany's RegionalManager Henderson that Respondent Company knew itsrights and Respondent Union would not oppose the employment of Baker byRespondent Company although Respondent Union would not approve of suchemployment.After this conversation Henderson issued instructions to employBaker.On March 8, 1956, Baker was hired by Respondent Company and given the jobwhich he was scheduled to receive on December 21, 1955.This record infers,.however, that Baker's seniority standing with Respondent Company dates fromseniority would date except for the delay in the commencement of his employment.Respondent Company admits that between December 20, 1955, and March 8,1956, Respondent Union "attempted to cause and caused" Respondent Company"to refuse to hire" Baker.Respondent Union denies these allegations of the.complaint.B. Concerning the union-security agreementAs indicated above, on December 20, 1955, the Respondents herein executed.a contract concerning rates of pay, wages, hours of employment, and other condi-tions of employment.This agreement contains a union-security clause readingas follows:All employees must become and remain members of the Union as a condi-tion to employment thirty (30) days from the effective date of agreement oremployment, whichever is later.The provisions of the agreement are not in issue in these proceedings.TheGeneral Counsel attacks this agreement solely on the ground that at the time itwas signed the labor organization party to the agreement (Respondent Union)was not in compliance with the filing requirements of the Act.Before an agreement with valid union-security provisions may be entered into,it is required by Section 8(a)(3) of the Act that the labor organization party to,such agreement be in compliance with the filing requirements of the Act.Respondent Union was in compliance with the filing requirements of the Act.from April- 9, 1954, to December 31, 1954.On December 27, 1954, RespondentUnion was given notice of the pending expiration of its compliance status andgiven until March 31, 1955, to renew its compliance.Respondent Union again2Henderson testified that "at one time, one period, though, one of them [Maher orHerthell did tell me to hold up until January and they thought they would clear him[Baker] by that time." LOCAL 3 9 2, UNITED ASSOCIATION - OF JOURNEYMEN, ETC. 623complied with the filing requirements on May 22, 1956, and its current status asa complying union is not due to expire until December 31, 1956. It was not incompliance at least from March 31, 1955, until May 22, 1956.Accordingly, atthe time the agreement involved herein was executed Respondent Union was notin compliance but this impairment was eliminated on May 22, 1956-approxi-mately 6 months after the execution of the agreement.ConclusionsThe facts set out above disclose that Respondent Company conditioned Baker'semployment upon Respondent Union's approval and denied employment to Bakerbecause Respondent Union failed to grant approval.By this conduct RespondentCompany discriminated against Baker in violation of Section 8(a)(1) and (3) ofthe Act.Any contention that despite this discriminatory conduct there can be nofinding of a violation of Section 8 (a) (1) and (3) of the Act as there is no show-ing of encouragement or discouragement of union membership lacks merit.RadioOfficers'Union, etc. v. N.L.R.B.,347 U.S. 17.While the facts disclose that Respondent Company conditioned employment onclearance from, or membership in, Respondent Union, they do not disclose thatRespondent Union was a party to any agreement, understanding, arrangement, orpractice requiring clearance from, or membership in, Respondent Union as aprerequisite for employment, unless such can be inferred.The evidence discloses that Respondent Union, as a matter of policy, refusedto issue clearances for employment to any person not a member of this unionwhen its own members were out of work, that Respondent Union made knownthis policy to Respondent Company, and that Respondent Union refused to clearBaker for work or objected to Respondent Company employing Baker on theground that it had members then unemployed.Furthermore, from the evidenceadduced it appears that Respondent Union realized that Respondent Company wasfollowing a policy of conditioning employment upon Respondent Union's approvaland would not employ Baker without its approval, or over its objection.Never-theless, there is no evidence that Respondent Union caused Respondent Companyto be under an impression that hiring Baker might cause friction or possiblyretaliation and the evidence adduced does not warrant an inference that Bakerwas denied employment pursuant to a prearrangement between Respondents con-ditioning employment on clearance from, or membership in, Respondent Union.Such an inference would have to be based upon Respondent Union's awarenessof what Respondent Company was doing and upon its failure to advise RespondentCompany (as it finally did) that Respondent Company could employ Baker despiteRespondent Union's objections.Such conduct, under the circumstances revealedby this record, does not add up to an agreement, understanding, arrangement, orpractice' between the Employer and the Union conditioning employment on ap-proval by the Union, and Respondent Union was not required to take a positionconcerning Respondent Company's employment of Baker or to disabuse RespondentCompany of any impression it may have entertained that employing Baker overthe objection, or without the approval of, Respondent Union might result infriction or possible retaliation.N.L.R.B. v. Thomas Rigging Co.,211 F. 2d 153(C.A. 9), cert. denied 348 U.S. 871.In view of the foregoing, the Trial Examiner recommends that the allegationsof the complaint to the effect that Respondent Union caused or attempted to causeRespondent Company to refuse to hire Baker be dismissed.4As noted above, Respondents executed and now have outstanding an agreementcontaining union-membership conditions of employment and at the time of theexecution of said agreement and for approximately 6 months thereafter, Respond-entUnion was not in compliance with the filing requirements of the Act.Theexecution of such a contract under such circumstances is violative of Section8(a)(1) and (3) of the Act by the Company and of Section 8(b)(1)(A) and (2)of the Act by the Union." However, since the Union is now in compliance, aquestion arises as to whether all or part of this contract should be set aside orwhether the purposes of the Act would be adequately effectuated by requiring thatRespondent Union's conduct herein is too isolated to support a finding of an agree-ment, understanding, arrangement, or practice.The Trial Examiner believes and finds that the facts herein distinguish this matterfromN.L.R.B. v. International Union of Operating Engineers, etc. (Sub Grade Engineer-ing Co.),216 F. 2d 161 (C.A. 8), and fromFrommeyer cf Company,114 NLRB 872. 624DECISIQNS OF NATIONALLABOR RELATIONS BOARDtheRespondents cease and desist from engaging in the unfair labor practicesfound.5One of theobjectives of the Act is to stabilize industrial relations and thisBoard endeavors to encourage a reasonable stability in existing bargaining rela-tionships-the Board's 1-year rule with reference to certifications is based on theseprinciples.In view of the fact that the impairment of noncompliance has now been elim-inated and there is no contention that the contract under consideration has beenused in such a fashion as to give the Union an unlawful advantage,and since theparties could now lawfully execute an agreement identical to the one involvedherein,the Trial Examiner believes a negative order adequate to effectuate thepoliciesof the Actand in keeping with the objective of the Act to achieve stableindustrial relations.ULTIMATEFINDINGS AND CONCLUSIONSIn summary,the TrialExaminer finds and concludes:1.The evidence adduced inthisproceeding satisfies the Board's requirementsfor the assertionof jurisdiction herein.62.Respondent Union is alabor organization within the meaning of Section 2(5)of the Act.3.By conditioningemployment on clearance from,ormembership in, Re-spondent Union anddenying employment to Morton H. Baker because RespondentUnion failedto grant clearance,Respondent Company violated Section 8(a)(1)and (3) of the Act.4. By executingan agreement containing union-membership conditions of em-ployment ata time when the labor organizationparty tothe agreement (Re-spondentUnion)was not in compliance with Section 9(f), (g), and(h) of theAct,Respondent Company violatedSection 8(a)(1) and(3)of the Act andRespondentUnion violatedSection 8(b)(1)(A) and (2) of the Act.5.The aforesaidactivities are unfair labor practices affecting commerce withinthemeaning of Section 2(6) and(7) of the Act.6.The evidenceadduced does not establish that Respondent Union caused orattempted to cause Respondent Company to refuse to hire Morton H. Baker.[Recommendations omitted from publication.]S At the conclusionof the hearing in this matter, the Trial Examiner posed the questionnotedabove 'and asked counsel for the General Counsel to specify the remedy he deemedappropriate.Nevertheless,he has not come forward with any suggestions concerningappropriate remedial action.6 Schenley Distillers,Inc., a Delaware corporation engaged in the production of beveragedistilled spiritsmaintains plants throughout the United States.The plant involvedherein is located in Lawrenceburg,Ind.During the period of time material herein goodsand materialsvalued Inexcessof $1,000,000 were shipped to the Lawrenceburg plantfromStates otherthan Indiana and goods and materials valued in excess of$5,000,000were shippedfrom said plant to points and places in States other than Indiana.Whittaker ControlsDivision of Telecomputing Corporation(Lynwood Plant)IandInternational Union,United Automo-bile,Aircraftand Agricultural Implement Workers of Amer-ica,UAW-AFL-CIO, Petitioner..Case No. 21-RC-5B44.De-cember 19, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Ben Grodsky, hear-ing officer.The hearing officer's rulings made at the hearing arefree, from prejudicial error and are hereby affirmed.1The name of the Employer appears as corrected at the hearing.122 NLRB No. 81.